Citation Nr: 1607445	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected laceration of left ring finger with flexor tendon involvement.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington on behalf of the RO in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the Oakland RO in August 2013.  A transcript of his testimony is of record.

In February 2014 the Board remanded the issues identified on the title page to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's action also remanded the  issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a total disability rating based on individual unemployability (TDIU), but the AOJ granted these claims in a rating decision issued on October 2015 so those two issues are no longer before the Board. 


FINDINGS OF FACT

1.  Osteoarthritis of the right knee became manifest many years after separation from service, and the Veteran's current disability of torn right meniscus and degenerative arthritis is not incurred or otherwise related to service.

2.  The service-connected disability of the left (dominant) hand is manifested by limitation of motion of the ring and little fingers with loss of grip strength; the fingers of the left hand are not ankylosed and the Veteran's effective function is better than such as would be equally well served by amputation with prosthesis.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The requirements to establish entitlement to an evaluation in excess of 20 percent for laceration of left ring finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40. 4.45, 4.71a, Diagnostic Code 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The VCAA notice that was provided to the Veteran in October 2005, prior to the rating decision on appeal, did not advise him of the disability-rating and effective-date elements of a service connection claim, but the RO provided corrective notice in January 2008 and thereafter readjudicated the claim.  The Veteran has asserted no prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records and post-service treatment reports from VA medical providers and from those non-VA medical providers identified by the Veteran.  The Veteran has not identified any existing treatment records that should be obtained before the appeal is adjudicated.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether he met the criteria for service connection.  Additionally, the Veteran volunteered his history and symptoms since service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

In February 2014 the Board remanded the case to the AOJ, instructing the AOJ to afford the Veteran VA medical examinations of the right knee and left hand.  The Board also instructed the RO to pursue additional records to include disability records from the U.S. Postal Service, VA vocational rehabilitation records, outstanding VA treatment records and any outstanding non-VA treatment records identified by the Veteran.  The Veteran was afforded the requisite VA medical examinations in June 2015, and the additional development required by the Board was also accomplished.   The Board finds the medical examinations substantially comply with the Board's remand directive.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence that is now of record is sufficient for adjudication of the issues on appeal.

Based on a review of the record, the Board finds there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Entitlement to Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) are silent in regard to any complaint of or treatment for a right knee problem, and are also silent in regard to any clinical observation of a right knee abnormality.

Treatment records from Dr. James Friend, from Dr. Michael Tivnon and from Mercy Hospital show the Veteran twisted his knee in June 1982 while stepping out of a vehicle; the Veteran reported having had periodic knee pain prior to this but not with any definite history of trauma, locking or giving way.  The pain gradually increased in severity and the Veteran underwent arthroscopic surgery in June 1983 for what was diagnosed as a torn lateral meniscus.  He presented for continued problems in March 1984; the clinical assessment at that time was internal derangement of the right knee, probably torn medial meniscus.

In November 1992 the Veteran submitted a claim for service connection in which he asserted having injured his right knee in the same 1968 accident in service in which he had suffered the left ring finger injury for which he is service-connected.  
The RO issued a rating decision in July 1993 that denied service connection for the claimed right knee disability (the Board's action in February 2014 reopened the previously-denied claim to enable consideration on the merits).

The Veteran underwent a history and physical examination in August 2005 for the purpose of admission to treatment at the Veteran's Home of California.  Physical examination showed surgical scars on the right knee but the Veteran's gait was normal; no current right knee disability was cited.

The Veteran submitted a statement to VA in September 2005 asserting that in 1968 an object fell onto his right knee and thereafter rolled onto his left hand, causing a crushing injury to the hand; both injuries were treated but the focus of treatment was on the crushed hand.

In June 2008 the Veteran had an annual examination at the Veterans Home in which he was residing at the time.  He reported that his knee pain had resolved.  No current knee problem or diagnosis was recorded. 

The Veteran was examined by Dr. Michael Bass, a neurologist, in April 2009.  Dr. Bass noted the Veteran as having had a left [sic] knee injury in service with two subsequent operations that did not resolve his knee problems.  Range of motion (ROM) of the knee was normal and the Veteran had normal gait.  No X-ray was noted, but Dr. Bass diagnosed right knee arthritis with history of torn ligaments and/or menisci with onset during service.

Treatment records from the Veterans Home indicate that the Veteran underwent right knee arthroscopy in September 2012 to repair a lateral meniscus tear, at which time he was noted to have osteoarthritis of the knee; follow-up magnetic resonance imaging (MRI) study in May 2013 showed severe degenerative changes of the knee, especially in the medial compartment with a tear in the meniscus.  

In August 2013 the Veteran testified before the Board that his knee was injured in the same accident that caused his service-connected left hand disability.  Immediately after the accident medical providers told him he simply had a sprained knee that would resolve by itself, but it never resolved and after service the Veteran had several surgical procedures.  

The Veteran had a VA examination of the knee in June 2015, performed by a physician who reviewed the claims file.  The examiner noted the Veteran's report of having injured his right knee in service and also noted the favorable opinion of Dr. Bass, cited above.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed right meniscal tear and degenerative arthritis.  The examiner stated an opinion that the Veteran's right knee condition is at least as likely as not related to service, to include his competent and credible reports of an in-service right knee injury in August 1970.  As rationale the examiner stated the Veteran clearly had an injury in August 1970 that was first described during the appeal process, and had pain and dysfunction of the knee since that injury.  Medical records document the Veteran as having meniscal tear and arthritis in 1984, when he had surgery to correct the damage incurred in 1970.  Thus, it [the claimed knee condition] is as likely as not related to the Veteran's service to include his competent and credible reports of in-service knee injury in August 1970.

The AOJ returned the file to the VA examiner for an addendum opinion to resolve a discrepancy in the examination report, in that the examiner had not considered the Veteran's work-related injury that preceded his surgery in 1984.  The examiner provided an addendum opinion in August 2015 in which he noted the Veteran was documented as having had a knee injury in 1982, after discharge from service, and there is limited evidence regarding any knee injury prior to that date.  Thus, it is less likely than not that the Veteran's current right torn meniscus and degenerative changes of the right knee are related to the Veteran's service, to include his competent and credible report of an in-service right knee injury in August 1970.

Review of the file shows the Veteran to be competently diagnosed with right knee disability including torn meniscus and degenerative osteoarthritis.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board notes at the outset that the Veteran has competently reported an undocumented injury to his right knee in service.  However, there is no diagnosed right knee disorder prior to 1984.  Also, there is no evidence of diagnosed arthritis prior to April 2009, and the Board concludes the evidence does not show onset of arthritis during the first year after discharge from service to warrant granting service connection for chronic disability under 38 C.F.R. § 3.309(a).

As regards the question of whether the Veteran's current right knee disorder is otherwise etiologically related to service, the medical opinion of record is conflicting.  Dr. Bass provided a supporting opinion; the VA examiner initially provided a supporting opinion in June 2015 but thereafter provided a negative opinion in August 2015.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
 
In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Board finds in this case that the August 2015 addendum opinion of the VA examiner is the most probative medical opinion of record, in that the examiner considered therein (as he had not done in June 2015, and as Dr. Bass similarly did not do) that the Veteran was documented as having had a traumatic injury to the right knee after discharge from service.  Thus, the August 2015 opinion is based on full consideration of the pertinent factual premises and is more probative under the first prong of Nieves-Rodriguez.  The Board particularly notes that the opinion in August 2015 continues to consider the Veteran's account of an undocumented injury in service to be competent and credible; the examiner simply found that the intervening traumatic injury in 1982 precludes a finding that the current disability could be related to a remote undocumented injury in 1970.  

Whereas the most probative medical opinion of record states that the Veteran's claimed disability is not related to service the Board finds the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.
   
Evaluation of Left Ring Finger Disability

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes, and must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion (ROM).  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under Diagnostic Code (DC) 5229, a rating of 10 percent is the maximum rating available for limitation of motion of the middle finger, regardless of whether the hand is dominant (major) or non-dominant (minor).  Under DC 5230 limitation of motion of the ring or little finger is noncompensable.

The rating schedule for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand contains several notes that provide guidance regarding the rating of such disabilities.

Per note (1), for the index, long, right and little fingers (digits II, III, IV and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion and the distal (terminal) interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.

Per Note (2), when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is otherwise not specified in the rating schedule, the evaluation level assigned will be that which best represents the overall level of disability (i.e., amputation, unfavorable or favorable ankylosis or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

Notes (3) and (4) pertain to ankylosis are not relevant in this case.

Per note (5), if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.    

Ankylosis of individual digits is rated under DCs 5224 through 5227.  As noted below, the Veteran's fingers are not ankylosed so these DCs are not applicable.

Under DC 5131 (amputation of the ring and little fingers) a 30 percent rating is available for amputation of those two fingers of the dominant hand.  Under DC 5141(amputation of the long, ring and little fingers) a 40 percent rating is available for amputation of those three fingers of the dominant hand.  However, under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  See 38 C.F.R. § 4.68.

Note (a) to DCs 5120 to 5151 (amputations of the upper extremities) states that the rating for multiple finger amputations applies to amputations at the proximal interphalangeal joints or through proximal phalanges.  Note (b) states that amputations through middle phalanges will he rated as prescribed for unfavorable ankylosis of the fingers.  Note (c) states that amputations at distal joints, or through distal phalanges, other than negligible losses, will be rated as prescribed for favorable ankylosis of the fingers.  Note (d) states that amputation or resection of metacarpal bones (other than one-half the bone lost) in multiple finger injuries will require a rating of 10 percent added to (not combined with) the rating, multiple finger amputations, subject to the amputation rule applied to the forearm.  Note (e) states the combinations of finger amputations at various levels, or finger amputations with ankylosis or limitation of motion of the fingers will be rated on the basis of the grade of disability; i.e., amputation, unfavorable ankylosis, most representative of the levels of combinations; with an even number of fingers involved, and adjacent grades of disability, select the higher of the two grades.  Note (f) states that loss of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.

The Veteran's present claim for increased disability rating was received by VA in September 2005.  The Board will consider evidence of severity of symptoms from September 2004, one year prior to the receipt of the present claim.  38 C.F.R. § 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

A March 2004 treatment report from Kaiser-Permanente reflects the Veteran had a crushing injury to the left hand in service that required bone, tendon and nerve repair, but the Veteran reported current good functioning of the hand.
 
The Veteran underwent a physical examination in August 2005 for the purpose of admission to treatment at the Veterans' Home of California.  In regard to the left hand, the Veteran reported some morning stiffness, some limitation of motion and inability to make a complete fist.  Physical examination was performed but is silent in regard to the left hand.

In his current claim for increased rating, received in September 2005, the Veteran asserted his left (dominant) hand was almost unusable due to pain, numbness and inability to make a fist.  He stated the tendons in his hand would "freeze up" and that he could not grasp objects unless he physically closed the fingers around that object.

The Veteran had a VA examination of the left hand in November 2005, performed by a physician.  The Veteran complained of "some pain" and occasional swelling around the knuckles of the left hand, and stated that left hand had become weaker since his accident in service and that he was unable to hammer or perform heavy maneuvering with that hand.  The Veteran also reported a history of shaking in both hands that interfered with his bilateral dexterity; the shaking was perhaps related to medications for his significant medical problems.  The examiner noted that recent X-ray of the hand in May 2004 had shown no evidence of osteoarthritis; there was evidence of previous surgery over the right fourth metacarpophalangeal joints but there was no mention of other significant pathology.  Physical examination showed shaking in both hands and forearms consistent with tremors or tension tremors.  The left hand had similar appearance to the right hand except for a scar on the volar surface in front of the placement of the flexor tendons.  The scar was not clinically significant and did not cause any limitation of function of the hand.  The left hand, wrist and fingers were normal in appearance and had normal range of motion (ROM).  All motions were pain-free.  There was no intrinsic tightness in the muscles of the left hand, and the Veteran had good grip strength with the left hand.  The apposition of the left thumb to the palmar crease and tips of the fingers was normal; there was slight difficulty making contact with the left ring finger but the Veteran was able to do it.  There was no significant tenderness over the flexor tendon sheaths of the left hand.  The Veteran had a very forceful grip strength (80 pounds) with the right hand; when asked to do the same thing with the left hand he provided very erratic and inconsistent readings over repetitive tests, with maximum of 30 pounds.  This weakness could not be explained on the basis of any flexor tendon injury to the left ring finger, given the clinical examination regarding other objective findings.  

The examiner diagnosed as follows.  (1) Status post flexor tendon injury to the left ring finger in 1970, followed by surgical fixation with good outcome.  (2) Alleged chronic pain with swelling around the knuckles and locking of the hands at work, but these symptoms could not be explained on the basis of clinical examination.  (3) Shaking of the hands bilaterally unrelated to the injury to the flexor tendon.  (4) Benign surgery scar on the left hand.  

An X-ray concurrent with the VA examination showed surgical sutures overlaying the fourth MCP but no significant bone or joint abnormality identified.

In June 2008 the Veteran had an annual examination at the Veterans Home in which he was residing at the time.  He reported that as long as he exercised the left hand it was less painful and not stiff.  Clinical observations of the hand were not recorded, but in Review of Symptoms the Veteran denied current joint pain or swelling.  

The Veteran was examined by Dr. Michael Bass, a neurologist, in April 2009.  The Veteran complained of chronic pain and tenderness in the left palm and inability to close the hand into a fist; he reported there was no movement in the middle (third) finger and the movement of the fourth and fifth fingers was so slight he was unable to make a fist.  Also, the left hand would sweat profusely and occasionally get cold.  The pain was constant and would increase with stress and with attempts to use the hand.  Examination showed the left hand to be cool.  The left wrist would not flex unless the fingers were flexed.  The middle finger and ulnar two fingers could not grip an object.  Dr. Bass diagnosed status post penetrating crushing left (dominant) hand injury with consequent hand pain and loss of left grip and other hand movements.  Dr. Bass stated that this was the hand that formerly greeted the world, did the work, wrote words, caught flying objects, pumped gas, typed, steered, etc.; Dr. Bass stated that evaluation at 20 percent appeared to be an "egregious" misjudgment for essentially losing use of the dominant hand.

The Veteran had annual wellness examinations in September 2012 and September 2013 at the Veterans Home.  The examination reports are silent in regard to any specific complaints relating to the left hand, although the examiner noted current osteoarthritis of the bilateral knees and bilateral hands.  The examination reports are similarly silent in regard to any observed functional impairment of the left hand.

In August 2013 the Veteran testified before the Board that he is unable to use his left hand to hammer, play golf, use a screwdriver or anything else.  The Veteran estimated he had lost 70 percent of the normal use of his hand.

The Veteran had a VA examination of the hand in June 2015, performed by a physician who reviewed the claims file.  The Veteran complained of inability to grasp with the left hand; he also complained of chronic daily 6/10 pain.  The Veteran reported that his fingers would lock and that he would have to shake his hand to dislodge the jammed fingers.  He also reported flare-ups in which the pain would rise to 8/10 severity and the last three fingers [long, ring and middle fingers] would get stuck.  Of interest, the examiner noted the Veteran to be right-hand dominant.  ROM testing showed a gap of 1-2 inches (2.5 to 5.1 cm) between the thumb pad and ring finger, with pain beginning at that point.  There was a gap of 1 inch (2.5 cm) between the ring finger and proximal transverse crease of the palm in flexion.  There was no impairment of ROM of the long or little fingers, and there was no impairment of extension of any fingers.  Repetitive motion testing showed no additional ROM due to pain, weakness, fatigue or lack of endurance, but there was pain, weakened movement and less movement than usual of the ring and little fingers (impairment of the long finger was not shown on repetitive motion testing).  There was no pain on palpation of the finger joints.  The Veteran had 4/5 grip strength in the left hand, compared to 5/5 in the right hand.  None of the fingers were ankylosed.  The examiner noted several surgical scars that were not clinically significant and caused no impairment of function of the fingers.  The examiner stated the Veteran's functional impairment did not approximate effective function such as would be equally well served by amputation with prosthesis.  The functional impairment associated with the Veteran's disability consisted of restriction of repetitive gripping, lifting and performing fine motor skills, and the Veteran was able to perform activities of daily living (ADLs) within these limitations.    

The AOJ returned the file to the VA examiner for an addendum opinion to resolve a discrepancy in the examination report, in that the examiner had entered diagnosis of "loss of motion - three fingers" but had documented loss of motion only in the ring and little fingers.  The examiner provided the requested addendum opinion in August 2015.  The examiner explained therein that the Veteran had subjectively reported weakened grip in the long, ring and middle fingers but objective findings were supportive only of the ring and little fingers; thus, the digits affected by the service-connected disability are the left ring and little fingers.    
 
On review of the evidence above, the Board finds the criteria for rating in excess of 20 percent are not met.  The Veteran has limitation of motion of the ring and little fingers, which is noncompensable under DC 5230.  Dr. Bass recorded limitation of motion of the long finger as well, but such limitation of motion warrants at most a 10 percent evaluation under DC 5229 and thus would not support an evaluation higher than 20 percent.  There is no ankylosis, and in any event ankylosis even if shown would be compensable at 10 percent at most.  Essentially, to qualify for a rating in excess of 20 percent the Veteran would have to have loss of function equivalent to amputation, but the Veteran has grip strength of 4/5 so the disability cannot be reasonably approximated to amputation.  The Board notes in that regard that Dr. Bass stated the Veteran had essentially lost the use of the hand, but this is refuted by the subsequent and highly-detailed VA examination.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran's left hand disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably define the Veteran's left hand disability picture as described in his correspondence to VA, his testimony before the Board, his statements to various medical examiners and the objective examination findings.  In short, there is nothing exceptional or unusual about the Veteran's left hand disability because the rating criteria reasonably delineate and compensate his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine does not apply.   See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a right knee disability is denied.

An evaluation in excess of 20 percent for laceration of the left ring finger with flexor tendon involvement is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


